EXHIBIT DATED: 29th OCTOBER 2007 TRUST NAVIGATION CORP. (THE “BORROWER”) -AND- EFG EUROBANK ERGASIAS S.A THE “BANK” LOAN AGREEMENT FOR THE AMOUNT OF USD 15,000,000 M/V. “TRUST JAKARTA” TBN “JOANNA P” CLAUSE PAGE NO 1. PURPOSE, DEFINITIONS AND INTERPRETATION 1 2. DISBURSEMENT 9 3. CONDITIONS PRECEDENT 10 4. REPRESENTATIONS AND WARRANTIES 11 5. ARRANGEMENT FEE 17 6. EVIDENCE 17 7. REPAYMENT AND PREPAYMENT 17 8. INTEREST AND INTEREST PERIODS 19 9. THE MASTER SWAP AGREEMENT 22 10. PAYMENTS ACCOUNTS & CALCULATIONS 23 11. UNLAWFULNESS AND INCREASED COSTS 24 12. SECURITY 25 13. COVENANTS 26 14. EVENTS OF DEFAULT 32 15. APPLICATION OF RECEIPTS 36 16. ACCOUNTS 37 17. INDEMNITY 39 18. REMEDIES AND WAIVERS 41 19. LEGAL IMMINENCE 42 20. COUNTERPARTS 42 21. INVALIDITY 42 22. ASSIGNMENT 42 23. EXPENSES 43 24. NOTICE 43 25. GOVERNING LAW AND JURISDICTION 44 SCHEDULE I 44 SCHEDULE II 51 SCHEDULE III 58 SCHEDULE IV 59 THIS AGREEMENT is dated the twenty third (29th) day of October two thousand seven and made BETWEEN 1.TRUST NAVIGATION CORP. being a company incorporated in accordance with the laws of the Republic of Liberia, whose registered office is at 80, Broad Street, Monrovia, Liberia (referred to below as “the Borrower”); and 2.EFG EUROBANK ERGASIAS S.A., a banking societe anonyme duly incorporated under the laws of Greece, having its registered office at 8, Othonos Street, Athens, Greece, acting for the purposes of this Agreement through its office at 83, Akti Miaouli, iraeus, Greece (referred to below as “the Bank”). WHEREAS At the request of the Borrower, the Bank has agreed to advance to the Borrower a secured loan facility in the amount of up to United States Dollars fifteen million (USD 15,000,000) upon the terms and conditions hereinafter set forth. IT IS HEREBY AGREED as follows:- 1.PURPOSE, DEFINITIONS AND INTERPRETATION The purpose of the Loan shall be to make available to the Borrower a facility in the amount of up to United States Dollars fifteen million (USD 15,000,000) by one (1) advance for the purpose of partly financing the acquisition cost of the Vessel (as hereinafter defined) In this Agreement unless the context otherwise requires the following terms shall have the following meanings: “Affiliate” with respect to any person at any time, means any entity directly or indirectly controlling, controlled by or under common control with that person at that time. For purposes of this definition, “person” means any individual or legal entity or union of individuals, “control” means the power to direct the management and policies of an entity, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise, and “controlling” and “controlled” have correlative meanings. “Agreed Rate” means a rate agreed between the Bank and the Borrower on the basis of which (instead of
